   Case 15-10277-VFP      Doc 442     Filed 10/18/18 Entered 10/18/18 15:51:48           Desc Main
                                     Document      Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
____________________________________________
Caption in Compliance with D.N.J. LBR 9004-2(c)                    Order Filed on October 18, 2018
UNITED STATES DEPARTMENT OF JUSTICE                                by Clerk
OFFICE OF THE UNITED STATES TRUSTEE                                U.S. Bankruptcy Court
                                                                   District of New Jersey
ANDREW R. VARA
ACTING UNITED STATES TRUSTEE, REGION 3
Peter J. D’Auria, Esq. (PD 3709)
One Newark Center, Suite 2100
Newark, NJ 07102
Telephone: (973) 645-3014
Fax: (973) 645-5993
E-Mail: Peter.J.D’Auria@usdoj.gov
                                                      Chapter 11
In Re:
                                                      Case No. 15-10277(VFP)
Neighborhood Health Services Corporation,
                                                      Case Management Conference Date:
Debtor.                                               November 14, 2018 at 2:30 p.m.

                                                      Judge: Vincent F. Papalia

                 ORDER SCHEDULNG CASE MANAGEMENT CONFERENCE

    The relief set forth on the following page(s), numbered two (2) is hereby ORDERED.




     DATED: October 18, 2018
      Case 15-10277-VFP         Doc 442     Filed 10/18/18 Entered 10/18/18 15:51:48             Desc Main
                                           Document      Page 2 of 2


(Page 2)
Neighborhood Health Services Corp.
Chapter 11 Case No. 15-10277(VFP)
Order Scheduling Case Management Conference
__________________________________________________________________________________________


       Upon the Court entering the Order Appointing Chapter 11 Trustee on October 4, 2018 (docket entry

436) whereby the Court directed the appointment of a chapter 11 trustee, and the Acting United States Trustee

filing the Notice of Appointment of Trustee on October 10, 2018 (docket entry 439) therein appointing Stephen

V. Falanga, Esq. to serve as chapter 11 trustee in this case, and Stephen V. Falanga, Esq, filing the Notice of

Acceptance of Appointment as Chapter 11 Trustee on October 16, 2018 (docket entry 441) therein accepting his

appointment as chapter 11 trustee in this case, and the Court finding it prudent and necessary to review both the

present status of the case as well as next-steps together with the recently appointed chapter 11 trustee, and the

Court having found cause for the entry of the within order, and for good cause shown, it is hereby ORDERED

AS FOLLOWS:

            1.   The Court will conduct a Case Management Conference in this case on November 14, 2018 at

                 2:30 p.m.
